DETAILED ACTION
	Applicant’s response, filed 8/19/2022, has been fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-11 are pending.
Claims 1-3 and 6-8 are amended.
Claims 1-11 are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 6/23/2022 is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered. A signed copy of the IDS document is included with this Office Action.
Nucleotide and/or Amino Acid Sequence Disclosures
The amendment to the specification submitted 8/19/2022 has removed the disclosure of a nucleotide requiring a sequence disclosure. Thus, the application no longer has specific deficiencies regarding a nucleotide sequence disclosure. 

Claim Objections
The outstanding objections to the claims are withdrawn in view of the amendments submitted herein. 
The claims are objected to because of the following informalities. 
Claim 2 is missing a period at the end of the claim. 

Claim Rejections- 35 USC § 112
The outstanding rejections to the claims are withdrawn in view of the amendments submitted herein. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to one or more judicial exceptions without significantly more. The instant rejection is maintained from the previous Office Action and any newly recited portions are necessitated by claim amendment.
MPEP 2106 organizes judicial exception analysis into Steps 1, 2A (Prongs One and Two) and 2B as follows below. MPEP 2106 and the following USPTO website provide further explanation and case law citations: www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials.
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
Step 1
With respect to Step 1: yes, the claims are directed to a method, i.e., a process, machine, or manufacture within the above 101 categories [Step 1: YES; See MPEP § 2106.03].

Step 2A, Prong One
With respect to Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) as follows:
Independent claims 1 and 6: performing/perform the following operations on each read group concurrently: performing alignment computation on each read in the read group according to a reference sequence of a chromosome, to obtain an alignment result record of the read relative to the reference sequence; determining, according to the alignment result record, a chromosome region in which each read is located, wherein the chromosome comprises at least one chromosome region; and merging, into one intermediate result file, alignment result records of reads located in a same chromosome region, wherein the alignment computation is performed on each read group according to a same reference sequence of a chromosome, chromosome regions comprised in the chromosome are the same, and after the foregoing operations are performed on each read group, each chromosome region corresponds to N intermediate result files, wherein a synchronization waiting process is applied until the foregoing operations are completed on each read group; following a conclusion of the synchronization waiting process, determining/determine a target sequence file of each chromosome region according to the N intermediate result files corresponding to the chromosome region; and performing/perform mutation detection on the target sequence file of each chromosome region, to determine mutation site information of the chromosome region.
Dependent claims 3-5 and 8-10 recite further steps that limit the judicial exceptions in claim 1 and, as such, also are directed to those abstract ideas. Claims 3 and 8 further limit the operation of performing alignment computation; claims 4 and 9 further limit the alignment result record and the operation of determining a chromosome region; and claims 5 and 10 further limit merging the alignment result record. 
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance in the mind because the operations of the method only require a user to manually determine mutations in sequencing reads by performing concurrent actions. There are no specifics as to the methodology involved in “performing”, “determining”, “merging”, and applying a “synchronization process”, and thus, under the BRI, one may simply, for example, use pen and paper to align reads to a reference sequence, determine the chromosome region for each read, merge the alignments for each chromosome region into separate files, and, upon completion of the previous steps, determine a target sequence file for each chromosome region and perform mutation detection.  
Therefore, claim 1 and those claims dependent therefrom recite an abstract idea [Step 2A, Prong 1: YES; See MPEP § 2106.04].

Step 2A, Prong Two
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Additional elements, Step 2A, Prong Two
With respect to the instant recitations, the claims recite the following additional elements.
Dependent claims 2 and 7: saving/save each read group, separately, to a distributed storage system.
Dependent claims 3 and 8 recite further steps that limit the judicial exceptions in claims 1 and 6 and, as such, also are directed to those additional elements. Claims 3 and 8 further limit the operations of saving each read group.
Independent claim 1 does not recite any non-abstract computing elements for performing the recited method. Dependent claim 2 includes a distributed storage system. Independent claim 6 includes a computing device which comprises a processor, a memory, a communication port, and a communications bus, wherein the processor, the memory, and the communication port communicate with each other by using the communications bus. Dependent claims 8-9 include a mapping processing unit. Dependent claim 11 includes a computer readable medium.
Considerations under Step 2A, Prong Two
The Specification discloses: that performing the alignment computation operation and processing a read group and read groups concurrently (recognized as judicial exceptions) improves DNA sequence processing efficiency and detection precision at least at [10] and [12]; that using multiple libraries to perform sequencing on the DNA sample improves detection precision at least [10]. The Specification does not provide a clear explanation for how the additional elements provide these improvements. Therefore, the additional elements do not clearly improve the functioning of a computer, or clearly comprise an improvement to any other technical field. Further, the additional elements do not clearly affect a particular treatment; they do not clearly require or set forth a particular machine; they do not clearly effect a transformation of matter; nor do they clearly provide a nonconventional or unconventional step (MPEP2106.04(d)). 
Conclusions regarding integration under Step 2A, Prong Two
Further steps herein directed to additional non-abstract elements of “a distributed storage system”, “a computing device which comprises a processor, a memory, a communication port, and a communications bus, wherein the processor, the memory, and the communication port communicate with each other by using the communications bus”, and a “computer readable medium” do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions. The claims state nothing more than a generic computer which performs the functions that constitute the abstract idea. Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc.… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer (MPEP 2106.05(f)). Further, the computer system contains the recited mapping processing unit (i.e., software) that is used for performing alignment computation (which does not integrate the judicial exceptions because the alignment operations are generically recited). Thus, the limitation only generically links the use of the judicial exceptions to the technological environment of a computer.
Thus, none of the claims recite additional elements which would integrate a judicial exception into a practical application, and the claims are directed to an abstract idea [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].
Step 2B (MPEP 2106.05.A i-vi)
According to analysis so far, the additional elements described above do not provide significantly more than the judicial exception. A determination of whether additional elements provide significantly more also rests on whether the additional elements or a combination of elements represents other than what is well-understood, routine, and conventional. Conventionality is a question of fact and may be evidenced as: a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).
With respect to the instant claims, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception. Further exemplified prior art to, for example, Decap et al. (Bioinformatics, 2015, 31, p. 2482-2488, IDS 11/09/2018 reference) teaches that computing elements are routine, well-understood and conventional in the art. Relevant sections of the prior art for a distributed file system are at least at (p. 2483, col. 2, par. 3), a computing device (abstract), a processor and a memory (p. 2486, col. 2, par. 2), network communication (p. 2487, col. 1, par. 4), and storing data (i.e., saving) and a computer-readable medium are at least at (p. 2484, col. 1, par. 1), (p. 2488, col. 1, par. 3), and (p. 2486, col. 1, par. 3). The specification also notes that computer processors and systems, as example, are commercially available or widely used at [58-59] and [100]. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer. Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself [Step 2B: NO; See MPEP § 2106.05].

1.	Therefore, claims 1-11 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to the MPEP § 2106.

2.	With respect to claim 11, the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because they recite a program product and a system on computer storage media.    Therefore, the claims read on carrier waves and include transitory propagating signals. (In re Nuijten, Federal Circuit, 2006). It is noted that the recitation of a "non-transitory computer readable medium" would overcome the rejection with respect to this issue under 101.

Response to Applicant Arguments
Applicant submits that the application and claims improve the efficiency of gene positioning and mutation detection by simultaneously processing multiple read groups. Applicant traverses the rejection for two reasons.
1.1	Regarding Step 2A, Prong 1, Applicant submits that the claims specifically require a structure in which multiple processing steps are performed concurrently, which is similar to examples in the MPEP that cannot be practically performed in the mind. 
	It is respectfully submitted that this is not persuasive. Applicant submits that the actions of “performing alignment”, “determining… a chromosome region”, and “merging, into one intermediate result file, alignment results” cannot be practically performed concurrently in the mind. Applicant submits that “the processing must take place in multiple specific locations” (p. 16 of Applicant’s Remarks, first paragraph). However, claim 1 does not recite any structure for performing these actions concurrently, i.e., the multiple specific locations are not disclosed. Under the BRI, the recited actions could be performed concurrently by multiple people, and are therefore considered to be abstract ideas. Although claim 6 discloses a computing device wherein a processor is configured to perform the recited actions concurrently, the claim continues to recite abstract ideas for the following reasons.
The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation (See MPEP 2104(a)(2), III: e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473, 1474 (Fed. Cir. 2016) (holding that claims to a mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper")). Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an abstract idea because it could be "performed by humans without a computer"). 
1.2	Applicant points to Example 38 from the 2019 PEG, where claims directed to a method for providing a digital computer simulation of an analog audio mixer. Applicant submits that the claims in Example 38 do not actually recite using the digital simulation, although it is clear how a user could use the information. Applicant submits that although the simulated model is simply a circuit model, it would have been possible, but practical, to provide their own simulation on pencil and paper. Applicant submits that the present claims are essentially identical to those in Example 38 because the steps of the present claim are required to be performed concurrently, which could not be performed mentally in a manner that would have any practical benefit. Applicant submits that the concurrent performance of the actions recited in the claims must be given weight and examined as a whole. Applicant points to Example 37 from the 2019 PEG, where claims directed to a method of rearranging icons on a GUI of a computer system were found to not be able to be practically performed in the mind by the addition of a “memory access” feature, as an example of examining the claims as a whole. 
It is respectfully submitted that this is not persuasive. It is noted that each set of claims must be examined in accordance with the specific fact patterns of the application and claims therein, as has been applied to the instant application, which differs from the 2019 PEG examples provided by Applicant. Example 37 illustrates an additional limitation of tracking memory allocation associated with each icon in claim 2, which cannot be practically performed in the human mind. Example 38 is found to not recite a mental process because the steps are not practically performed in the mind.  
Further the two examples 37 and 38 are not deemed analogous to the instant claims.  For example, claim 1 recited in Example 37 is directed to a graphical user interface, which is not the same as the recited sequencing processing method.  The GUI system of Example 37 is said to integrate the abstract idea in claim 1 by interaction of the processor to automatically move icons in the GUI environment close to a start icon.  Thus, the computer operation is physically changed as a result of performing abstract ideas and integration of those ideas to affect a change to the system.  The same is not the case with the instant claims.  Applicant is reminded that each application is examined on its own merits and the facts of the given examples do not match the facts as present in the instant application.
In contrast, as described above, in the 35 USC 101 rejection, and further regarding examining the claims as a whole below, the recited actions in the instant claims are considered capable of being performed in the mind, and concurrent performance of mental actions does not change such a consideration at Step 2A, Prong One.
1.3	Applicant contends that the requirement that the processing be performed concurrently requires that the processing be more than mental because the processing must take place in multiple specific locations. 
It is respectfully submitted that this is not persuasive. While Applicant submits that that “the processing must take place in multiple specific locations”, the claims recite only a single processor. Even if the claim did recite multiple processors for performing these actions concurrently, parallel processing is a non-specialized function of a generic computer and would not in itself provide an additional element that is not well-understood, routine, and conventional within the art at Step 2A, Prong 2 and Step 2B. Finally, claim 1 recites no computing elements for performing the recited steps.
It is additionally noted that the claims recite actions which are not performed concurrently (“determining a target sequence file” and “performing mutation detection on the target sequence file… to determine mutation site information”), and which are considered to recite abstract ideas. Thus, even if it was considered impractical to concurrently perform in the mind, with or without physical aid, the actions of alignment, determining, and merging, the claims still recite steps which are considered abstract ideas.
2.1.	Regarding Step 2A, Prong 2, Applicant submits that the claims are directed to a specific improvement to technology that is comparable to example eligible claims in the MPEP. Applicant submits that the analysis at Step 2A, Prong 2 appears to look specifically at the dependent claims as reciting the only additional elements. Applicant submits that while the Office Action properly identifies the advantages of the disclosure, it improperly identifies the present claims as not providing an improvement to a particular technical field. 
It is respectfully submitted that this is not persuasive. As set forth in the above 35 USC 101 rejection, independent claim 1 is not considered to recite any additional elements. However, independent claim 6 recites the non-abstract, additional elements of a computing device, which are appropriately incorporated into the analysis. Applicant alleges that “the key elements of the present architecture, such as the steps for providing for concurrent processing and integration of data, have apparently not been considered at all. However, steps directed to concurrent processing that provide the supposed improvement (i.e., improved mutation detection) in the instant claims are steps that are, themselves, the judicial exceptions and cannot therefore be a practical application of the judicial exception. The courts have made clear that a judicial exception is not eligible subject matter (Bilski, 561 U.S. at 601, 95 USPQ2d at 1005-06 (quoting Chakrabarty, 447 U.S. at 309, 206 USPQ at 197 (1980)) if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception that is insufficient to integrate the judicial exception into a practical application. See, e.g., RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016) (eligibility "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself."). For a claim reciting a judicial exception to be eligible, it is the additional elements (if any) in the claim that must "transform the nature of the claim" into a patent-eligible application of the judicial exception, Alice Corp., 573 U.S. at 217, 110 USPQ2d at 1981, either at Prong Two or in Step 2B. If there are no additional elements in the claim, then it cannot be eligible. It is submitted here that the instant claims do not include any additional elements that provide for a practical application. Rather, the “additional element” in the instant claims (see exemplary claims 6-8) includes only the step of saving “each read group” and a generic computer device. As set forth above, said steps operate in the claim as generally linking the use of the judicial exception to the technological environment of a computer and do not integrate any of the recited judicial exceptions into a practical application, nor do the claims as a whole include any inventive concept beyond well-understood, routine and conventional steps.
2.2	Applicant submits that the Office Action fails to consider the claims as a whole. Applicant points to BASCOM v. AT&T (MPEP 2106.05(a)(I) and 2106.05(f)) and Diamond v Diehr (MPEP 2106.05(e)) as examples that non-conventional arrangement of conventional elements can result in improvement to computer functionality. 
It is respectfully submitted that this is not persuasive. BASCOM v. AT&T is an example of examining the additional elements of the claims for an inventive concept, in that additional elements found to be in a non-conventional and non-generic arrangement can provide a practical application of judicial exceptions at Step 2B. With regards to the instant claims, the additional elements of the computer device and the action of saving each read group, separately, to a distributed storage system are not found to improve the function of a computer at Step 2A, Prong Two or to be non-conventional or non-generic at Step 2B. 
2.3	Applicant submits that Example 37 is again relevant, where a “specific manner” of automatically performing a task provides an improvement, even though every individual element could be performed mentally apart from the recitation of “by a processor” language.
It is respectfully submitted that this is not persuasive. As discussed above and in the 35 USC 101 rejection, generally linking a judicial exception to the environment of a computer is not enough to provide a practical application of said judicial exception. In Applicant’s arguments regarding Step 2A, Prong One, Applicant pointed to Example 37 as a claim that could not be practically performed in one’s mind, which is consistent with the interpretation provided by the 2019 PEG. However, the specific limitation in claim 2 that is identified as not reciting a judicial exception does so because a human mind cannot practically access computer memory indicative of application usage, not because the claim generically recites “a processor”. Similarly, the inclusion of generic computer components in the instant claims do nothing more than generally link a judicial exception to the environment of a computer.
2.4 	Applicant submits that the amended claims provide that the computing device operating to execute the method undergoes a synchronization waiting process before proceeding, as discussed at [0073] as published, which helps to manage the concurrent execution of the contemplated steps, further offering improvement.
It is respectfully submitted that this is not persuasive. The specification discloses that the improvement to DNA sample processing efficiency is provided by the concurrent processing of multiple sequencing libraries, which has been identified as a judicial exception. The specification does not disclose how the action of synchronization provides an improvement to DNA sample processing efficiency. Further, the synchronization process as recited is identified as an abstract idea for similar reasons to the concurrent processing steps. If multiple people are performing a mental process concurrently, they can also be made to wait for the other person or persons to finish before moving on to the next step. And, as a judicial exception cannot integrate itself into a practical application, as set forth above, the new limitation does not provide a practical application of the claim when considered as a whole.
2.5	Applicant submits that Ex parte Smith (PTAB 2019) is relevant to the newly added synchronization process. Applicant submits that the Smith system delays automatic execution to gather two quotes, which the PTAB found to provide a technical solution that improved computer technology because it “overcomes a problem specifically arising in the realm of computer networks”. Applicant submits that their present claim amendment likewise provides a timing system intended to provide a specific process flow, triggered by the resolution of elements executed in parallel, providing a practical application. 
It is respectfully submitted that this is not persuasive. Applicant submits that the synchronization process in Smith, which solves a problem arising in the realm of computer networks, is relevant to the instant claims, because, supposedly, the recited synchronization process solves a process of differential alignment speeds. Applicant has not explicitly provided such an argument, and has also not indicated where in the specification such an idea or problem is contemplated.
In conclusion, if Applicant intends to submit that the concurrent processing of the read groups into an intermediate file by a computing system which is arranged in a non-conventional manner to provide an improvement in some manner (i.e., reduced error, faster processing time), it is suggested that Applicant amend the claims such that all claims include the requisite computer elements to perform concurrent actions, and that Applicant set forth a clear record of how the additional elements provide the improvement, as evidenced by the specification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Decap et al. (Bioinformatics, 2015, 31, p. 2482-2488, IDS 11/09/2018 reference) in view of Puckelwartz et al. (Bioinformatics, 2014, 30, p. 1508-1513) and Kelly et al. (Genome Biology, 2015, 16, p. 1-14). The instant rejection is newly stated and is necessitated by claim amendment.
With regard to the instant claimed elements taught in the prior art, teaching from Decap are described in italics, after each claimed step herein for claims 1 and 6. Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims. The prior art to Decap discloses Halvade, a framework that enables sequencing pipelines to be executed in parallel on a multi-node and/or multi-core computer infrastructure (abstract). Decap teaches the instant features as follows.
Claim 1 discloses a DNA sequence processing method, wherein the method is used to process N read groups of a deoxyribonucleic acid (DNA) sample, each read group comprises sequence fragment reads that are obtained after a corresponding sequencing library is used to perform sequencing on the DNA sample, N is a positive integer greater than 1, and the method comprises (Decap teaches post-sequencing DNA analysis (p. 2482, col. 1, par. 2); see below for teachings by Puckelwartz regarding more than one read group):
performing the following operations on each read group concurrently (Decap teaches that Halvade relies on the MapReduce programming model to enable parallel, distributed-memory computations (p. 2483, col. 2, par. 1); Decap teaches that read mapping is parallel by read, i.e. the alignment of a certain read is independent of the alignment of another read, and that variant calling is conceptually parallel by chromosomal region, e.g. variant calling in a certain chromosomal region is independent of variant calling in a different region, allowing multiple instances of a tool to be run in parallel on a subset of the data (p. 2483, col. 1, par. 2)):
performing alignment computation on each read in the read group according to a reference sequence of a chromosome, to obtain an alignment result record of the read relative to the reference sequence (Decap teaches that during the map phase, each mapper reads the input read data, uses the complete reference genome index, and parses the data into <key, value> pairs that contain the chromosome number and alignment position of the read (p. 2484, col. 1, par. 1-2)); 
determining, according to the alignment result record, a chromosome region in which each read is located, wherein the chromosome comprises at least one chromosome region (Decap teaches that the <key, value> pairs also contain the identifier of the chromosomal region to which the read aligns (p. 2484, col. 1, par. 3); Decap teaches that reads may span the boundary of adjacent chromosomes (i.e., more than one chromosome region) (p. 2484, col. 1, par. 2); as Decap teaches an example of more than one chromosome regions, it is considered that this example encompasses the instantly claimed range of at least one chromosome region); and
merging, into one intermediate result file, alignment result records of reads located in a same chromosome region (Decap teaches a specific task of taking as input all intermediate <key, value> pairs for a single chromosomal region and converting it to an input stream in SAM format (p. 2484, col. 2, par. 2)), 
wherein the alignment computation is performed on each read group according to a same reference sequence of a chromosome, chromosome regions comprised in the chromosome are the same, and after the foregoing operations are performed on each read group, each chromosome region corresponds to N intermediate result files, wherein a synchronization waiting process is applied until the foregoing operations are completed on each read group (Decap teaches using a reference genome for data analysis (i.e., a same reference sequence of a chromosome) (p. 2486, col. 1, par. 3) and partitioning the reference genome into a predetermined number of non-overlapping chromosomal regions (i.e., chromosome regions comprised in the chromosome are the same) (p. 2483, col. 2, par. 4); see below for teachings by Puckelwartz regarding more than one read group and a synchronization waiting process);
following a conclusion of the synchronization waiting process, determining a target sequence file of each chromosome region according to the N intermediate result files corresponding to the chromosome region (see below for teachings by Puckelwartz regarding more than one read group and a synchronization waiting process); and
performing mutation detection on the target sequence file of each chromosome region, to determine mutation site information of the chromosome region (Decap teaches producing, from the SAM formatted single chromosomal region results, a Variant Call Format file which contains all variants identified in the corresponding chromosomal region (p. 2484, col. 2, par. 3)).
Decap does not teach analyzing read groups from more than one corresponding library of a DNA sample or performing a synchronization waiting process after merging the alignment results into one intermediate result file.
However, the prior art to Puckelwartz discloses a method for parallel analysis of multiple genome analysis using the Cray XE6 supercomputer (abstract). Puckelwartz teaches performing whole genome alignment on 61 genomes composed of whole genome sequencing reads, where reads can either be extracted by readgroup or processed directly from FASTQ files, if available. (p. 1508, col. 2, par. 2). Puckelwartz teaches that the readgroup tag provides information on sample identity, library of origin and sequencing machine lane (p. 1508, col. 2, par. 2). As Puckelwartz teaches each genome (i.e., sample) is represented by 3-4 readgroups, and that readgroups can include information about library of origin (p. 1508, col. 2, par. 2), it is considered that Puckelwartz teaches a method capable of processing N read groups of a DNA sample and each read group comprises reads corresponding to a sequencing library, as instantly claimed. Puckelwartz teaches performing alignment for each of the readgroups in a concurrent manner (p. 1508, col. 2, par. 2). Puckelwartz teaches sorting the alignment results, merging the readgroups per genome, and splitting each genome by chromosome (p. 1509, col. 1, par. 2). Puckelwartz illustrates their method in Fig. 1, inserted below, showing that readgroups (RG) are processed in parallel, then merged per genome (G) and split by chromosome all at once. 

    PNG
    media_image1.png
    322
    455
    media_image1.png
    Greyscale

As Puckelwartz illustrates completing the alignment, merging, and splitting steps are performed prior to the remaining steps, it is considered that the alignment, merging, and splitting steps or the readgroups of each genome must be performed and finished before the method can proceed (i.e., a synchronization waiting process). Puckelwartz teaches cleaning alignments (p. 1509, col. 1, par. 2 through col. 2, par. 2) and calling variants for the genomes (p. 1509, col. 2, par. 3). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Decap with the method of Puckelwartz because both pieces of art disclose methods for identifying genetic variants in sequencing data using parallelized methods. The motivation would have been to overcome the computational bottleneck encountered during alignment and comparison of raw sequence data when performing whole genome analysis of multiple genomes simultaneously, as taught by Puckelwartz (abstract). Although Puckelwartz only teaches splitting the genome into chromosomes, and not chromosome regions, because smaller datasets may have poor recalibration of quality scores, other methods have been developed to overcome this issue, including Kelly (p. 7, col. 2, par. 2). Kelly discloses a parallelization strategy that enables division of the workflow across many genomic regions with fixed, rather than chromosomes, to enable a load balanced and independent execution of their method boundaries (p. 2, col. 2, par. 4 through col. 2, par. 2). Kelly overcomes the issue identified by Puckelwartz for subdividing chromosomes into regions for further parallelization by generating covariate tables for each subregion for recalibration of the entire sample, enabling parallel application of recalibration to each subregion (p. 7, col. 2, par. 2). Therefore, one could have combined the elements as claimed by the known methods of Decap, Puckelwartz, and Kelly, where each element merely would have performed the same function as it did separately to produce the predictable result of a method for parallel processing of multiple read groups.  
Regarding claim 2, Decap in view of Puckelwartz and Kelly teaches the method of claim 1 as described above. Decap teaches that Halvade relies on the MapReduce programming model to enable parallel, distributed-memory computations (p. 2483, col. 2, par. 1). Decap teaches storing and compressing data, and transferring the data to the file system, which can be the Hadoop Distributed File System (HDFS), from which they can be accessed by the worker nodes (i.e., before the performing the operations on each read group concurrently) (p2483, col. 2, par. 3). Decap teaches that the map task is preferably executed by a worker node that contains the input data locally on disk as a part of the HDFS (p. 2484, col. 1, par. 1). 
Regarding claim 3, Decap in view of Puckelwartz and Kelly teaches the method of claim 2 as described above. Decap teaches that when storing and compressing data, the data are split in ~60 MB chunks, which are transferred to the file system (i.e., dividing each read group into at least one data block) (p2483, col. 2, par. 3). As Decap teaches an example of multiple chunks, it is considered that this example encompasses the instantly claimed range of at least one data block. Decap teaches that the number of input chunks corresponds to the number of map tasks that will be executed during the map phase (p2483, col. 2, par. 3), where the map phase, one map task is created per input chunk and is executed in parallel when mapping to the reference genome (i.e., performing, concurrently according to the reference sequence, alignment computation on a data block corresponding to each read) (p. 2484, col. 1, par. 1).
Regarding claim 4, Decap in view of Puckelwartz and Kelly teaches the method of claim 1 as described above. Decap teaches that during the map phase, each mapper reads the input read data, uses the complete reference genome index, and parses the data into <key, value> pairs that contain the chromosome number (i.e., an identifier of a chromosome on which each read is located) and alignment position of the read (i.e., location information indicating a location of the read on the chromosome), along with the identifier of the chromosomal region to which it belongs (p. 2484, col. 1, par. 1-2). As Decap teaches partitioning the reference genome into a pre-determined number of non-overlapping chromosomal regions (p. 2483, col. 2, par. 4) which have their own identifiers (p. 2484, col. 1, par. 1-2), this identifier is also considered an identifier of a chromosome on which each read is located, and it is therefore considered that Decap fairly teaches the limitations of the claim regarding determining the chromosome region in which each read is located on the chromosome. Alternatively, it would have been obvious to combine the features of Decap, specifically the chromosome number and alignment position of the read, to determine the chromosome region, because Decap explicitly teaches determining these parameters, and the resulting determined chromosomal region would be the same regardless of how it is identified.
Regarding claim 5, Decap in view of Puckelwartz and Kelly teaches the method of claim 4 as described above. Decap teaches merging the alignment results into an intermediate file as described above (p. 2484, col. 2, par. 2). Decap teaches that after all map tasks are completed, the intermediate pairs are sorted in parallel according to chromosomal region (p. 2484, col. 1, par. 3). Decap teaches preparing the SAM stream by marking read duplicates and converting the data to the binary, compressed BAM format (i.e., de-duplicating sorted data to obtain the intermediate result file) (p. 2485, col. 1, par. 3 and Table 1).
Claim 6 discloses a computing device, wherein the computing device is configured to process N read groups of a deoxyribonucleic acid DNA sample, each read group comprises sequence fragment reads that are obtained after a corresponding sequencing library is used to perform sequencing on the DNA sample, N is a positive integer greater than 1, and the computing device comprises a processor, a memory, a communication port, and a communications bus, wherein the processor, the memory, and the communication port communicate with each other by using the communications bus (Decap teaches using a 15-node computer cluster (abstract); Decap teaches post-sequencing DNA analysis (p. 2482, col. 1, par. 2); Decap teaches that Halvade runs four mappers/reducers per node in parallel, each mapper/reducer having 6 CPU cores (i.e., processor) and ~15.5 GB of memory (p. 2486, col. 2, par. 2); Decap teaches that Halvade can be run on different data clusters, some of which require network communication (p. 2487, col. 1, par. 4), it is therefore considered that Decap fairly teaches the limitations of the claim regarding a communication port and bus; see below for teachings by Puckelwartz regarding more than one read group), and 
the memory is configured to save program code (Decap teaches that Halvade source code can be installed on a local cluster (p. 2488, col. 1, par. 3));
the processor is configured to execute the program code in the memory to perform the following operations on each read group concurrently (Decap teaches that Halvade relies on the MapReduce programming model to enable parallel, distributed-memory computations (p. 2483, col. 2, par. 1); Decap teaches that read mapping is parallel by read, i.e. the alignment of a certain read is independent of the alignment of another read, and that variant calling is conceptually parallel by chromosomal region, e.g. variant calling in a certain chromosomal region is independent of variant calling in a different region, allowing multiple instances of a tool to be run in parallel on a subset of the data (p. 2483, col. 1, par. 2):
performing alignment computation on each read in the read group according to a reference sequence of a chromosome, to obtain an alignment result record of the read relative to the reference sequence (Decap teaches that during the map phase, each mapper reads the input read data, uses the complete reference genome index, and parses the data into <key, value> pairs that contain the chromosome number and alignment position of the read (p. 2484, col. 1, par. 1-2));
determining, according to the alignment result record, a chromosome region in which each read is located, wherein the chromosome comprises at least one chromosome region (Decap teaches that the <key, value> pairs also contain the identifier of the chromosomal region to which the read aligns (p. 2484, col. 1, par. 3); Decap teaches that reads may span the boundary of adjacent chromosomes (i.e., more than one chromosome region) (p. 2484, col. 1, par. 2); as Decap teaches an example of more than one chromosome regions, it is considered that this example encompasses the instantly claimed range of at least one chromosome region); and
merging, into one intermediate result file, alignment result records of reads located in a same chromosome region (Decap teaches a specific task of taking as input all intermediate <key, value> pairs for a single chromosomal region and converting it to an input stream in SAM format (p. 2484, col. 2, par. 2)), wherein 
alignment computation is performed on each read group according to a same reference sequence of a chromosome, chromosome regions comprised in the chromosome are the same, and after the foregoing operations are performed on each read group, each chromosome region is corresponding to N intermediate result files, wherein a synchronization waiting process is applied until the foregoing operations are completed on each read group (Decap teaches using a reference genome for data analysis (i.e., a same reference sequence of a chromosome) (p. 2486, col. 1, par. 3) and partitioning the reference genome into a predetermined number of non-overlapping chromosomal regions (i.e., chromosome regions comprised in the chromosome are the same) (p. 2483, col. 2, par. 4); see below for teachings by Puckelwartz regarding more than one read group and a synchronization waiting process);
following a conclusion of the synchronization waiting process, determine a target sequence file of each chromosome region according to the N intermediate result files corresponding to the chromosome region (see below for teachings by Puckelwartz regarding more than one read group and a synchronization waiting process); and
perform mutation detection on the target sequence file of each chromosome region, to determine mutation site information of the chromosome region (Decap teaches producing, from the SAM formatted single chromosomal region results, a Variant Call Format file which contains all variants identified in the corresponding chromosomal region (p. 2484, col. 2, par. 3)); and
the communication port is configured to implement communication between the computing device 70 and another device (Decap teaches running Halvade on Amazon EMR, which requires network communication to access the data, whereas running Halvade on the Intel Big Data cluster requires only limited network communication (p. 2487, col. 1, par. 4); as Decap teaches running Halvade on a computer capable of network communication, it is considered that Decap fairly teaches this limitation).
Decap does not teach analyzing read groups from more than one corresponding library of a DNA sample.
However, the prior art to Puckelwartz discloses a method for parallel analysis of multiple genome analysis using the Cray XE6 supercomputer (abstract). Puckelwartz teaches performing whole genome alignment on 61 genomes composed of whole genome sequencing reads, where reads can either be extracted by readgroup or processed directly from FASTQ files, if available. (p. 1508, col. 2, par. 2). Puckelwartz teaches that the readgroup tag provides information on sample identity, library of origin and sequencing machine lane (p. 1508, col. 2, par. 2). As Puckelwartz teaches each genome (i.e., sample) is represented by 3-4 readgroups, and that readgroups can include information about library of origin (p. 1508, col. 2, par. 2), it is considered that Puckelwartz teaches a method capable of processing N read groups of a DNA sample and each read group comprises reads corresponding to a sequencing library, as instantly claimed. Puckelwartz teaches performing alignment for each of the readgroups in a concurrent manner (p. 1508, col. 2, par. 2). Puckelwartz teaches sorting the alignment results, merging the readgroups per genome, and splitting each genome by chromosome (p. 1509, col. 1, par. 2). Puckelwartz illustrates their method in Fig. 1, inserted below, showing that readgroups (RG) are processed in parallel, then merged per genome (G) and split by chromosome all at once. 

    PNG
    media_image1.png
    322
    455
    media_image1.png
    Greyscale

As Puckelwartz illustrates completing the alignment, merging, and splitting steps are performed prior to the remaining steps, it is considered that the alignment, merging, and splitting steps or the readgroups of each genome must be performed and finished before the method can proceed (i.e., a synchronization waiting process). Puckelwartz teaches cleaning alignments (p. 1509, col. 1, par. 2 through col. 2, par. 2) and calling variants for the genomes (p. 1509, col. 2, par. 3). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Decap with the method of Puckelwartz because both pieces of art disclose methods for identifying genetic variants in sequencing data using parallelized methods. The motivation would have been to overcome the computational bottleneck encountered during alignment and comparison of raw sequence data when performing whole genome analysis of multiple genomes simultaneously, as taught by Puckelwartz (abstract). Although Puckelwartz only teaches splitting the genome into chromosomes, and not chromosome regions, because smaller datasets may have poor recalibration of quality scores, other methods have been developed to overcome this issue, including Kelly (p. 7, col. 2, par. 2). Kelly discloses a parallelization strategy that enables division of the workflow across many genomic regions with fixed, rather than chromosomes, to enable a load balanced and independent execution of their method boundaries (p. 2, col. 2, par. 4 through col. 2, par. 2). Kelly overcomes the issue identified by Puckelwartz for subdividing chromosomes into regions for further parallelization by generating covariate tables for each subregion for recalibration of the entire sample, enabling parallel application of recalibration to each subregion (p. 7, col. 2, par. 2). Therefore, one could have combined the elements as claimed by the known methods of Decap, Puckelwartz, and Kelly, where each element merely would have performed the same function as it did separately to produce the predictable result of a method for parallel processing of multiple read groups.  
Regarding claim 7, Decap in view of Puckelwartz and Kelly teaches the computing device of claim 6 as described above. Decap teaches that Halvade relies on the MapReduce programming model to enable parallel, distributed-memory computations (p. 2483, col. 2, par. 1). Decap teaches storing and compressing data, and transferring the data to the file system, which can be the Hadoop Distributed File System (HDFS), from which they can be accessed by the worker nodes (i.e., before the processor performs the operations on each read group concurrently) (p2483, col. 2, par. 3). Decap teaches that the map task is preferably executed by a worker node that contains the input data locally on disk as a part of the HDFS (p. 2484, col. 1, par. 1). 
Regarding claim 8, Decap in view of Puckelwartz and Kelly teaches the computing device of claim 7 as described above. Decap teaches that when storing and compressing data, the data are split in ~60 MB chunks, which are transferred to the file system (i.e., dividing each read group into at least one data block) (p2483, col. 2, par. 3). As Decap teaches an example of multiple chunks, it is considered that this example encompasses the instantly claimed range of at least one data block. Decap teaches that the number of input chunks corresponds to the number of map tasks that will be executed during the map phase (i.e., processor) (p2483, col. 2, par. 3), where the map phase, one map task is created per input chunk and is executed in parallel when mapping to the reference genome (i.e., performing, concurrently according to the reference sequence, alignment computation on a data block corresponding to each read) (p. 2484, col. 1, par. 1).
Regarding claim 9, Decap in view of Puckelwartz and Kelly teaches the computing device of claim 6 as described above. Decap teaches that during the map phase, each mapper reads the input read data, uses the complete reference genome index, and parses the data into <key, value> pairs that contain the chromosome number (i.e., an identifier of a chromosome on which each read is located) and alignment position of the read (i.e., location information indicating a location of the read on the chromosome), along with the identifier of the chromosomal region to which it belongs (p. 2484, col. 1, par. 1-2). As Decap teaches partitioning the reference genome into a pre-determined number of non-overlapping chromosomal regions (p. 2483, col. 2, par. 4) which have their own identifiers (p. 2484, col. 1, par. 1-2), this identifier is also considered an identifier of a chromosome on which each read is located, and it is therefore considered that Decap fairly teaches the limitations of the claim regarding determining the chromosome region in which each read is located on the chromosome. Alternatively, it would have been obvious to combine the features of Decap, specifically the chromosome number and alignment position of the read, to determine the chromosome region, because Decap explicitly teaches determining these parameters, and the resulting determined chromosomal region would be the same regardless of how it is identified.
Regarding claim 10, Decap in view of Puckelwartz and Kelly teaches the computing device of claim 9 as described above. Decap teaches merging the alignment results into an intermediate file as described above (p. 2484, col. 2, par. 2). Decap teaches that after all map tasks are completed, the intermediate pairs are sorted in parallel according to chromosomal region (p. 2484, col. 1, par. 3). Decap teaches preparing the SAM stream by marking read duplicates and converting the data to the binary, compressed BAM format (i.e., de-duplicating sorted data to obtain the intermediate result file) (p. 2485, col. 1, par. 3 and Table 1). As Decap teaches running each mapper/reducer (i.e., operations that encompass sorting and de-duplicating) of Halvade with 6 CPU cores (i.e., processor) (p. 2486, col. 2, par. 2), it is considered that Decap fairly teaches the limitation of the claim.
Regarding claim 11, Decap in view of Puckelwartz and Kelly teaches the method of claim 1 as described above. Decap teaches that the map task is preferably executed by a worker node that contains the input data locally on disk as a part of the HDFS (p. 2484, col. 1, par. 1). As Decap teaches a storage disk, installing Halvade source code (i.e., instructions) on a local cluster (p. 2488, col. 1, par. 3), and running Halvade on two distinct computer clusters (p. 2486, col. 1, par. 3), it is considered that Decap fairly teaches the limitations of the claim regarding a computer readable medium configured to save a computer program.

Response to Applicant Arguments
With respect to Applicant’s arguments under 35 USC 103, the arguments have been fully considered but are moot in view of the new grounds of rejection set forth above as necessitated by claim amendment herein. The previous rejection of the claims being unpatentable over Decap in view of Boutros is withdrawn because neither Decap nor Boutros fairly teach a synchronization process. However, the prior art to Puckelwartz is found to teach such a process, and teaches the limitations which Boutros was previously cited for. Accordingly, Boutros has been removed and the claims are rejected as being unpatentable over Decap in view of Puckelwartz and Kelly.
 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1671                  

/Lori A. Clow/Primary Examiner, Art Unit 1671